The assignments of error relate solely to the giving of two charges for defendants, and objections to certain features of the evidence. They cannot be considered in the absence of a compliance with the Act of July 12, 1943, effective September 1, 1943, General Acts 1943, page 423, Title 7, section 827(1) to 827(6), and Rule 48 of Supreme Court, Code 1940, Tit. 7 Appendix, 245 Ala. XXI. There is in the record what purports to be a transcript of the proceedings on the trial. But it is not certified by the court reporter, nor marked filed with the clerk. It is not authenticated in any manner whatsoever.
Affirmed.
GARDNER, C. J., and THOMAS and STAKELY, JJ., concur.